IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 ANTHONY BRIDGEFORD,                            :   No. 793 MAL 2017
                                                :
                        Petitioner              :
                                                :   Petition for Allowance of Appeal from
                                                :   the Unpublished Order of the
               v.                               :   Commonwealth Court at No. 1179 CD
                                                :   2017 entered on September 26, 2017,
                                                :   dismissing the Order of the
 G. ALLISON, CAPTAIN ABRASHOFF, S.              :   Huntingdon County Court of Common
 ELLENBERGER, A. SHOPE, B. FISHER,              :   Pleas at Nos. CP-31-CV-1026-2017
 K. KAUFFMAN, J. DUPONT, E. TICE,               :   and GG2587 entered on August 9,
 AND CAPTAIN EICHENLAUB,                        :   2017
                                                :
                        Respondents             :


                                          ORDER



PER CURIAM                                                   DECIDED: May 1, 2018

       AND NOW, this 1st day of May, 2018, the Petition for Allowance of Appeal is

GRANTED, the order of the Commonwealth Court is VACATED, and the matter is

REMANDED for consideration of the merits of Petitioner’s appeal. As the common pleas

court had not originally granted Petitioner in forma pauperis (IFP) status, the

Commonwealth Court’s reference to Rule of Appellate Procedure 551 in its defect

correction notice was in error. Instead, Rule of Appellate Procedure 552, which Petitioner

followed, controlled.     See Pa.R.A.P. 552.        Because Petitioner’s post-appeal IFP

application was pending before the common pleas court, the Commonwealth Court

should not have dismissed Petitioner’s appeal for failing to comply with the defect

correction notice. Furthermore, since the Commonwealth Court subsequently granted

IFP status to Petitioner, no filing fee shall be required for the appeal before that court.